SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

977
CAF 10-02525
PRESENT: SMITH, J.P., CENTRA, CARNI, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF ANNA S., PETITIONER-RESPONDENT,

                      V                                              ORDER

PEDRO R., RESPONDENT-APPELLANT.


ROSENTHAL, SIEGEL & MUENKEL, LLP, BUFFALO (BARBARA A. PIAZZA OF
COUNSEL), FOR RESPONDENT-APPELLANT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JULIEN
S.


     Appeal from an order of     the Family Court, Erie County (Margaret
O. Szczur, J.), entered July     7, 2010 in a proceeding pursuant to
Family Court Act article 5.      The order denied the motion of respondent
to vacate a default order of     filiation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                      Patricia L. Morgan
                                                    Clerk of the Court